MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                            Sep 13 2019, 5:25 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       CLERK
                                                                            Indiana Supreme Court
court except for the purpose of establishing                                   Court of Appeals
                                                                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Lisa A. Moody                                           Curtis T. Hill, Jr.
Princeton, Indiana                                      Attorney General of Indiana
                                                        Megan M. Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ashley N. Sanders,                                      September 13, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-419
        v.                                              Appeal from the Gibson Superior
                                                        Court
State of Indiana,                                       The Honorable Robert Krieg,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        26D01-1809-F4-1075



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019               Page 1 of 19
                               Case Summary and Issues
[1]   Ashley Sanders pleaded guilty to two counts of causing death when operating a

      motor vehicle with an alcohol concentration equivalent (“ACE”) to .15 or

      more, both Level 4 felonies, and admitted to the infraction of driving too fast

      for conditions. The trial court sentenced Sanders to an aggregate sentence of

      twenty-four years, with twenty-one years to be executed in the Indiana

      Department of Correction (“DOC”) and three years suspended to probation, to

      be served on home detention. On appeal, Sanders raises two issues, which we

      restate as: 1) whether the trial court abused its discretion in determining and

      weighing the aggravating and mitigating circumstances in imposing her

      sentence, and 2) whether her sentence is inappropriate in light of the nature of

      the offense and her character. Concluding the trial court did not abuse its

      discretion with respect to the aggravating and mitigating circumstances and

      Sanders’ sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   Sanders is twenty-five years old and married with two young children, ages

      eight and nine. On the evening of September 1, 2018, Sanders went to dinner

      with her aunt and “had a few drinks[.]” Appellant’s Appendix, Volume II at 34.

      After running errands, Sanders was driving alone on Old Highway 41 in

      Gibson County when she struck the rear of a vehicle occupied by two men.

      Both men were pronounced dead at the scene and Sanders sustained significant

      injuries that required she be life-flighted to the hospital. While at the scene,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 2 of 19
      officers noticed a strong odor of alcohol emanating from Sanders and therefore,

      requested a blood draw. The toxicology report showed Sanders’ blood alcohol

      content (“BAC”) was 0.272,1 and she also tested positive for cannabinoids and

      methamphetamine.


[3]   In late September, Sanders was arrested. She placed her children with family

      members during these proceedings. The State charged Sanders with two counts

      of causing death when operating a motor vehicle with an ACE of .15 or more,

      both Level 4 felonies.2 The trial court granted Sanders bond and placed her on

      home detention. On January 4, 2019, Sanders entered a plea of guilty to these

      charges and also admitted to the infraction of driving too fast for the conditions;

      sentencing was left to the trial court’s discretion.


[4]   At sentencing, the following information was available to the trial court:

      Sanders has three prior convictions that occurred in 2011 and 2012: 1) battery

      resulting in bodily injury, 2) minor consumption, and 3) failure to stop after an

      accident. Sanders was sentenced to probation for the battery conviction; she

      violated her probation because of the minor consumption arrest. Sanders’

      probation officer testified at the sentencing hearing that Sanders tested positive

      for drugs during her probation and did not complete drug counseling. Under




      1
          The legal alcohol limit in Indiana is .08. Ind. Code § 9-30-5-1.
      2
        The State also charged Sanders with two counts of causing death when operating a motor vehicle with a
      schedule I or II controlled substance in the blood, both Level 4 felonies, and several infractions. Appellant’s
      App., Vol. II at 14-17, 24-25. However, these charges were dismissed as part of the plea agreement. Id. at 26.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019                  Page 3 of 19
      questioning by the trial court, the probation officer also confirmed that Sanders

      affirmatively stated she did not have “any trouble when she was a juvenile”

      even though she had a referral that was ultimately not prosecuted. Transcript of

      Evidence, Volume 2 at 41-42.


[5]   Sanders’ presentence investigation report (“PSI”) revealed “she began using

      marijuana when she was 15 years old[,]” and methamphetamine and alcohol at

      age 21. Appellant’s App., Vol. II at 36. The Indiana Risk Assessment System

      (“IRAS”) Community Supervision Tool completed as part of the PSI showed

      Sanders had a “high” risk of reoffending. Id.


[6]   After hearing testimony and argument from counsel, the trial court found the

      following mitigating circumstances: 1) the time since Sanders’ last criminal

      conviction; 2) Sanders’ children will suffer as a result of her incarceration; 3)

      Sanders’ remorse; 4) Sanders successfully completed all pretrial release

      conditions; 5) Sanders has made some positive changes in her life; and 6)

      Sanders did not put the victims’ families through a trial. The trial court found

      the following aggravating circumstances: 1) Sanders’ prior criminal history; 2)

      Sanders has had previous opportunities to address her drug and alcohol issues;

      3) Sanders does not seem to understand or acknowledge she has a substance

      abuse problem; 4) the IRAS tool showed Sanders has a high risk of reoffending;

      and 5) the nature and circumstances of this particular case, including her

      excessive BAC, that she had drugs in her system, and the speed she was going.

      See Tr., Vol. 2 at 56-61.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 4 of 19
[7]   The trial court found the aggravating circumstances significantly outweighed

      the mitigating circumstances and justified a sentence above the advisory. The

      trial court sentenced Sanders to twelve years for each count with ten and one-

      half years to be executed in the DOC and the remainder suspended to

      probation. The trial court ordered the sentences to be served consecutively for a

      total sentence of twenty-four years with twenty-one years executed. The

      probationary term was ordered to be served on home detention for the

      remaining three years. Sanders now appeals her sentence.



                                Discussion and Decision
                                     I. Abuse of Discretion
                                      A. Standard of Review
[8]   Sanders contends the trial court abused its discretion by improperly identifying

      or weighing aggravating and mitigating circumstances when it imposed her

      sentence. Sentencing decisions rest within the sound discretion of the trial

      court. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875

      N.E.2d 218 (Ind. 2007). When a sentence is within the statutory range, it is

      subject to review only for abuse of discretion. Id. An abuse of discretion occurs

      if the decision is clearly against the logic and effect of the facts and

      circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom. Id. A trial court may abuse its discretion in a

      number of ways, including: 1) failing to enter a sentencing statement at all; 2)

      entering a sentencing statement that includes aggravating and mitigating

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 5 of 19
       circumstances that are unsupported by the record; 3) entering a sentencing

       statement that omits reasons that are clearly supported by the record; or 4)

       entering a sentencing statement that includes reasons that are improper as a

       matter of law. Id. at 490-91. Because the trial court has no obligation to weigh

       aggravating and mitigating factors against each other when imposing a

       sentence, a trial court cannot be said to have abused its discretion in failing to

       properly weigh such factors. Id. at 491.


                                      B. Aggravating Factors
[9]    Sanders alleges the trial court erred in identifying the following aggravating

       circumstances: 1) her IRAS score, 2) her juvenile record, 3) her criminal

       history, 4) information that came from charges dismissed per her plea

       agreement, and 5) her speed at the time of the accident.


[10]   First, Sanders argues the trial court improperly utilized her IRAS score, which

       showed she has a high risk of reoffending, as an aggravating circumstance. Her

       “IRAS assessment indicates that she is at a ‘high’ risk to re-offend. She scored

       ‘moderate’ in the criminal history, education/employment/financial situation[,]

       and peer associations domains[;] and ‘high’ in the substance abuse and criminal

       attitudes/behavioral patterns domains.” Appellant’s App., Vol. II at 37. We

       acknowledge that “offender risk assessment scores do not in themselves

       constitute, and cannot serve as, an aggravating or mitigating circumstance.” J.S.

       v. State, 928 N.E.2d 576, 578 (Ind. 2010). Risk assessment instruments “are not

       intended to serve as aggravating or mitigating circumstances nor to determine


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 6 of 19
       the gross length of sentence[.]” Malenchik v. State, 928 N.E.2d 564, 575 (Ind.

       2010). Instead, the trial court “may employ such results in formulating the

       manner in which a sentence is to be served.” Id. Here, the trial court gave

       “slight weight” to Sanders’ IRAS score, but acknowledged “the case law says

       it’s how you serve a sentence more so than not. . . . I’ve already determined

       you’re going to the [DOC], at least for a period of time.” Tr., Vol. 2 at 60. This

       demonstrates the trial court’s awareness of the proper use of the IRAS score and

       that it did not influence the trial court’s decision to send Sanders to the DOC.

       Even if the trial court should not have considered Sanders’ IRAS score, it

       would not constitute an abuse of discretion because “[o]ne valid aggravator

       alone is enough to enhance a sentence[.]” Gleason v. State, 965 N.E.2d 702, 712

       (Ind. Ct. App. 2012). The trial court identified several other aggravating

       circumstances that Sanders does not challenge. Thus, the trial court did not

       abuse its discretion in considering the IRAS score.


[11]   Second, Sanders argues the trial court improperly considered a juvenile referral

       that was not prosecuted. Specifically, Sanders argues it was improper for the

       trial court to question her probation officer sua sponte about Sanders’ juvenile

       referral. Sanders primarily relies on Pinkston v. State, 836 N.E.2d 453 (Ind. Ct.

       App. 2005), trans. denied, Davenport v. State, 689 N.E.2d 1226 (Ind. 1997), and

       Day v. State, 560 N.E.2d 641 (Ind. 1990), to support her claim of error. The trial

       courts in Pinkston, Davenport, and Day, however, explicitly found the

       defendants’ juvenile records as aggravating circumstances. The State counters

       that here, the trial court did not refer to Sanders’ juvenile history as an

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 7 of 19
       aggravating circumstance at any point. Our review of the record reveals the trial

       court briefly asked about Sanders’ juvenile referral, but at no point did the trial

       court state it considered Sanders’ juvenile referral as an aggravating

       circumstance. Therefore, the trial court did not abuse its discretion in simply

       asking questions about Sanders’ juvenile record.


[12]   Third, Sanders challenges the trial court’s determination that she has a

       significant criminal history. She contends her criminal history cannot be a

       significant aggravating circumstance because her criminal history is comprised

       of misdemeanors that are unrelated to the present offense. Our supreme court

       has explained that “[t]he significance of a criminal history varies based on the

       gravity, nature and number of prior offenses as they relate to the current

       offense.” McElfresh v. State, 51 N.E.3d 103, 112 (Ind. 2016) (quotation omitted).

       Sanders has previous misdemeanor convictions for battery resulting in bodily

       injury, minor consumption, and failure to stop after an accident, all of which

       occurred between 2011 and 2012. Although Sanders’ convictions have

       similarities to the instant offense, the instant offense is much more serious than

       her previous convictions, both in the sense of the facts and in the sense of the

       class of crime and potential sentence. Nevertheless, Sanders’ convictions show

       she has a blatant disregard for the law and for human life. Per McElfresh, the

       weight of the criminal history “may vary, but consideration of it is not an abuse

       of discretion.” Id. The weight given to a particular circumstance is the province

       of the trial court, not this court. Thus, we cannot say the trial court abused its




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 8 of 19
       discretion in considering Sanders’ criminal history as a significant aggravating

       circumstance.


[13]   Finally, Sanders argues the trial court improperly used information from

       charges that were dismissed pursuant to her plea agreement – namely that she

       was under the influence of marijuana and methamphetamine at the time of the

       offense – and improperly considered her speed. Our supreme court has noted

       that a plea agreement is a contract voluntarily entered and, “[u]nless the

       evidence is forbidden by terms of the plea agreement, the trial court judge may

       consider all evidence properly before him.” Bethea v. State, 983 N.E.2d 1134,

       1146 (Ind. 2013). Here, the record does not show the plea agreement precluded

       the trial court from considering that Sanders was under the influence of

       marijuana and methamphetamine at the time of the accident. See Appellant’s

       App., Vol. II at 26-29. When Sanders and her counsel bargained to avoid trial

       and other potential convictions, they made a “risk assessment, balancing the

       evidence likely to be presented[.]” Bethea, 983 N.E.2d at 1144. Sanders agreed

       to leave sentencing to the trial court’s discretion without negotiating what could

       be considered by the trial court in determining that sentence. We also reject the

       argument that the trial court improperly considered speed as an aggravating

       circumstance mainly because Sanders admitted she was “driving too fast for

       conditions.” Appellant’s App., Vol. II at 26. Notably, the trial court considered

       the presence of drugs in Sanders’ system and her speed as part of the nature and

       circumstances of the crime, which it is permitted to do; it did not find these as

       independent aggravating circumstances. See Tr., Vol. 2 at 61. Indiana courts


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 9 of 19
       have long recognized the “nature and circumstances of the crime as well as the

       manner in which the crime is committed” as a valid aggravating circumstance.

       Anglemyer, 868 N.E.2d at 492. The trial court was well within its discretion

       when it considered there were drugs in Sanders’ system and her speed at the

       time of the accident. The presence of alcohol, drugs, and excessive speed are

       part of the nature and circumstances of this offense. Therefore, the trial court

       did not abuse its discretion in identifying these facts as part of a valid

       aggravating circumstance.


[14]   The trial court did not abuse its discretion in identifying any of the aggravating

       circumstances Sanders challenges. Even if it did, it also identified other,

       unchallenged factors, and one valid aggravator is sufficient to support an

       enhanced sentence. See Gleason, 965 N.E.2d at 712.


                                       C. Mitigating Factors
[15]   Sanders also argues the trial court erred in failing to identify or properly weigh

       the following mitigators: 1) her age, 2) her lack of serious prior criminal history,

       3) her troubled childhood, 4) her substance abuse problems, 5) her character,

       and 6) the hardship to her family.


[16]   Although a sentencing court must consider all evidence of mitigating

       circumstances presented by a defendant, the finding of mitigating circumstances

       rests within the trial court’s sound discretion. Creekmore v. State, 853 N.E.2d

       523, 530 (Ind. Ct. App. 2006). A trial court does not abuse its discretion in

       failing to consider a mitigating factor that was not raised at sentencing. Id. “[I]f

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 10 of 19
       the defendant fails to advance a mitigating circumstance at sentencing, this

       court will presume that the factor is not significant, and the defendant is

       precluded from advancing it as a mitigating circumstance for the first time on

       appeal.” Id. Our review of the record shows Sanders advanced the following

       mitigating circumstances at sentencing: 1) her substance abuse issues, 2) her

       limited and remote criminal history, 3) hardship to her young children, and 4)

       her remorse. See Tr., Vol. 2 at 51-53. Thus, we will address those proffered

       mitigators,3 but the remainder are precluded from review.


[17]   First, Sanders argues the trial court erred when it failed to identify her substance

       abuse problem as a mitigating circumstance and considered it an aggravating

       circumstance instead. Although this court has recognized a history of substance

       abuse may be a mitigating circumstance, we have held “when a defendant is

       aware of a substance abuse problem but has not taken appropriate steps to treat it,”

       the trial court does not abuse its discretion by rejecting it as a mitigating

       circumstance. Hape v. State, 903 N.E.2d 977, 1002 (Ind. Ct. App. 2009)

       (emphasis added), trans. denied. In discussing the mitigating factors applicable to

       Sanders, the trial court noted in relevant part:


                  [Y]ou don’t seem to understand or acknowledge that you have a
                  substance abuse problem which goes back to the thing I just said,
                  that you’ve been struggling with this since you were 15. . . .




       3
           Sanders does not make an argument on appeal regarding her remorse.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 11 of 19
               You’ve had an opportunity many times to address this situation
               since you were 15 years old and you chose not to do so. And you
               continued abusing drugs and using alcohol to the extent that you
               were intoxicated for many, many years now.


       Tr., Vol. 2 at 59. The record shows Sanders was aware of her substance abuse

       problem but failed to take appropriate steps to treat it when she had the chance.

       Sanders admits she began using marijuana at age fifteen. She stated she used

       “pretty often” for a year after she began smoking. Appellant’s App., Vol. II at

       36. Sanders further admits she began drinking alcohol “every weekend” around

       the age of 21. Id. While Sanders was on probation, her probation officer

       recommended she receive treatment, and Sanders ultimately agreed. During her

       treatment, she admitted to additional drug and alcohol use leading to her being

       charged with minor consumption in 2011. In addition, Sanders failed to attend

       seven treatment appointments in a short period of time. The record establishes

       Sanders did not take her substance abuse problems seriously, contrary to her

       assertion. Therefore, the court did not abuse its discretion by rejecting Sanders’

       substance abuse problems as a mitigating factor.


[18]   Second, Sanders argues that her limited and remote criminal history should be a

       mitigating circumstance rather than an aggravating circumstance. Although a

       limited criminal history may be considered a mitigating circumstance, “[t]rial

       courts are not required to give significant weight to a defendant’s lack of

       criminal history, especially when a defendant’s record, while felony-free, is

       blemished.” Rawson v. State, 865 N.E.2d 1049, 1058 (Ind. Ct. App. 2007)

       (internal quotations omitted), trans. denied. We acknowledge Sanders’ limited

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 12 of 19
       criminal history, but as discussed above, the weight given to a particular

       circumstance is within the sound discretion of the trial court. See Anglemyer, 868

       N.E.2d at 490. Therefore, the trial court did not abuse its discretion in failing to

       identify Sanders’ limited criminal history as a mitigating circumstance.


[19]   Sanders also states she has “led a law-abiding life for several years[,]” and the

       chronological remoteness of her convictions should be considered a mitigating

       circumstance. Amended Appellant’s Brief at 15. The trial court, in fact,

       considered the remoteness of Sanders’ previous convictions as a “slight

       mitigator.” Tr., Vol. 2 at 56. Specifically, the trial court gave credit to Sanders

       for living a law-abiding life for several years, but noted, “[Y]ou’re only so old,

       so you only have so much time to have gotten in trouble anyway.” Id. A

       sentencing court may consider as a mitigating circumstance that the defendant

       “has led a law-abiding life for a substantial period before commission of the

       crime.” Bacher v. State, 722 N.E.2d 799, 804 (Ind. 2000). But as noted above, the

       weight given to an aggravating or mitigating circumstance is in the sound

       discretion of the trial court. See Anglemyer, 868 N.E.2d at 490. Thus, the trial

       court did not abuse its discretion in the weight it gave to the remoteness of

       Sander’s convictions.


[20]   Third, Sanders argues the trial court failed to give appropriate weight to the

       hardship her incarceration would cause to her family. A trial court is not

       required to find that a defendant’s incarceration would result in undue hardship

       upon his dependents. Allen v. State, 743 N.E.2d 1222, 1237 (Ind. Ct. App. 2001),

       trans. denied. Here, the trial court gave “slight weight” to the hardship on

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 13 of 19
       Sanders’ family. Tr., Vol. 2 at 56. Because the trial court has no obligation find

       undue hardship on Sanders’ dependents as a mitigating circumstance at all, we

       will not hold that the weight given is improper as a matter of law. Sanders’

       argument is a request for this court to reweigh undue hardship on her family,

       but this court does not review for weight – that is primarily the responsibility of

       the trial court. The trial court acknowledged that Sanders’ children will suffer as

       a result Sanders’ incarceration, but also emphasized that “that’s on you.” Id.

       Any incarceration brings great hardship on any family and our analysis might

       be different if Sanders was the only caregiver to her children. Although we

       agree that Sanders’ children will suffer by not having their mother present in

       their daily lives, the record shows Sanders has a husband and other relatives

       who will take care of the children, and in fact, the children have been placed

       with relatives since Sanders was charged in this case. As the trial court

       identified hardship as a mitigator and the weight to be given to a mitigating

       circumstance is not subject to review, the trial court did not abuse its discretion.


[21]   The trial court did not err in its consideration and weighing of the mitigating or

       aggravating circumstances. Therefore, the trial court did not abuse its discretion

       in imposing Sanders’ sentence.


                                  II. Inappropriate Sentence
                                                 A. Waiver
[22]   We begin our review of this issue by noting that Sanders phrases her argument

       as whether her sentence is “manifestly unreasonable[.]” Amended Appellant’s


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 14 of 19
       Br. at 20. We remind Sanders that we have not reviewed sentences under the

       manifestly unreasonable standard for more than fifteen years. Since January 1,

       2003, Indiana Appellate Rule 7(B) has permitted the appellate revision of a

       sentence when the sentence is inappropriate. See Ind. Appellate Rule 7(B).

       Substantively, Sanders briefly mentions the language of Rule 7(B) but fails to

       make a cogent argument regarding the nature of the offense or the nature of her

       character. It is well established that a failure to make a cogent argument

       regarding the nature of the defendant’s offense and the defendant’s character

       “results in a waiver of the defendant’s [in]appropriateness claim.” Perry v State,

       921 N.E.2d 525, 528 (Ind. Ct. App. 2010). However, we will briefly address the

       issue.


                                       B. Standard of Review
[23]   We “may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, [we] find that the sentence is inappropriate in light of

       the nature of the offense and the character of the offender.” App. R. 7(B). The

       principle role of Rule 7(B) review “is to leaven the outliers, rather than to

       achieve a perceived ‘correct’ sentence.” McCallister v. State, 91 N.E.3d 554, 566

       (Ind. 2018). The Rule 7(B) analysis is not to determine “whether another

       sentence is more appropriate but rather whether the sentence imposed is

       inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012) (internal

       quotation marks and citation omitted). Although we may consider any factors

       in the record when conducting a Rule 7(B) review, sentencing is “principally a

       discretionary function” of the trial court which we afford considerable

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 15 of 19
       deference. Morris v. State, 114 N.E.3d 531, 538 (Ind. Ct. App. 2018) (internal

       citation omitted), trans. denied. Therefore, on appeal, the defendant must

       persuade this court that his or her sentence is inappropriate. Id.


                                     C. Nature of the Offense
[24]   We begin our analysis of the nature of the offense with the advisory sentence,

       which is the starting point selected by the legislature as an appropriate sentence.

       Reis v. State, 88 N.E.3d 1099, 1104 (Ind. Ct. App. 2017). Sanders pleaded guilty

       to two Level 4 felonies. The sentencing range for a Level 4 felony is two to

       twelve years with the advisory sentence being six years. See Ind. Code § 35-50-2-

       5.5. Sanders was sentenced to the maximum sentence of twelve years for each

       offense, to be served consecutively in recognition of two separate victims. The

       nature of the offense is found in the details and circumstances surrounding the

       offense and the defendant’s participation therein. Perry v. State, 78 N.E.3d 1, 13

       (Ind. Ct. App. 2017). Here, two men were killed because of Sanders’

       irresponsible actions. At sentencing, the trial court pointed out that “in three

       different ways, [the victims] had no chance that day. You would have killed

       them by your speed, you would have killed them because of [the] drugs in your

       system, and you would have killed them because you were so stinking drunk[.]”

       Tr., Vol. 2 at 61.


[25]   It was established that Sanders’ BAC was 0.272, which is nearly three and one-

       half times the legal limit in Indiana. In addition, Sanders had consumed




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 16 of 19
       methamphetamine and marijuana. Furthermore, Sanders conceded that she

       was driving too fast for conditions.


[26]   But for Sanders’ irresponsible behavior, two men could still be alive today.

       Sanders’ actions were egregious, and she has failed to demonstrate that the

       nature of her offenses render her maximum sentence inappropriate.


                                 D. Character of the Offender
[27]   A defendant’s life and conduct are illustrative of his or her character.

       Washington v. State, 940 N.E.2d 1220, 1222 (Ind. Ct. App. 2011), trans. denied.

       Although we acknowledge Sanders pleaded guilty to the offenses and did not

       put the families through the torment of a trial, this independent factor is not a

       determinative one when discussing her character. Even a minor criminal record

       reflects poorly on a defendant’s character. Reis, 88 N.E.3d at 1105. Sanders is

       only twenty-five years old and had already had encounters with the justice

       system three times including a probation revocation prior to this incident.

       Sanders was convicted of battery resulting in bodily injury for driving to the

       victim’s home and “punch[ing] [the victim] several times including one good

       punch to the nose[,]” resulting in the victim suffering a bloody nose.

       Appellant’s App., Vol. II at 103. Sanders was placed on probation for the

       battery charge and ultimately violated her probation by testing positive for

       drugs and being charged with illegal consumption by a minor as a result. Id. at

       33. Sanders was then convicted for failing to stop after an accident in 2012.

       Sanders attempts to minimize the severity of her prior convictions. But despite

       Sanders’ history with the justice system, she was not deterred from committing
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 17 of 19
       the current offenses, and in fact, it illustrates her conscious disregard for human

       life and the rule of law.


[28]   Finally, we address Sanders’ failure to take her substance abuse problems

       seriously. In 2011, Sanders’ probation officer recommended that she enroll in a

       treatment program to combat her substance abuse problems. Although she did

       enroll, she continued to smoke marijuana and drink alcohol. Sanders also failed

       to attend seven treatment sessions and decided not to reenroll; she essentially

       failed to complete the program. Moreover, four months prior to sentencing, and

       one month after the accident, Sanders admitted to smoking marijuana. After

       causing two deaths, Sanders continued to use illegal substances. This behavior

       contradicts Sanders’ assertions that she is remorseful and serious about

       changing her life. Sanders has also failed to establish that her character renders

       her sentence inappropriate.


[29]   In sum, Sanders has failed to carry her burden of persuading this court that her

       twenty-four-year sentence for two counts of causing death while operating a

       motor vehicle is inappropriate in light of her offenses and her character.



                                              Conclusion
[30]   The trial court did not abuse its discretion in identifying or weighing the

       aggravating and mitigating circumstances, and Sanders’ sentence is not

       inappropriate in light of the nature of her offenses and her character.

       Accordingly, we affirm Sanders’ sentence.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 18 of 19
[31]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-419 | September 13, 2019   Page 19 of 19